     Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 1 of 13 PageID #: 595



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


JOSEPH HUSSELL and A.H.,

              Petitioners/Plaintiffs,

v.                                       Civil Action No. 2:19-cv-00101

JACKSON COUNTY PROSECUTING
ATTORNEY,STATE OF WEST VIRGINIA
BY STATE ATTORNEY GENERAL,CHILD
PROTECTIVE SERVICES, WEST VIRGINIA
GOVERNOR,JACKSON COUNTY CIRCUIT
COURT JUDGE LORA DYER, and
BUTCH AND BETSY HILL,

              Respondents/Defendants.


                        MEMORANDUM OPINION AND ORDER


              This action was previously referred to United States

Magistrate Judge Dwane L. Tinsley for submission to the court of

his Proposed Findings and Recommendation (“PF&R”) for

disposition pursuant to 28 U.S.C. § 636(b)(1)(B).              On February

14, 2020, the magistrate judge entered his PF&R recommending

that the court:


     1) Dismiss plaintiff Joseph Hussell’s Petition for a Writ of

        Habeas Corpus under Rule 12(h)(3) of the Federal Rules of

        Civil Procedure, for lack of jurisdiction;
  Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 2 of 13 PageID #: 596



  2) Pursuant to 28 U.S.C. §§ 1915(e)(2)(B), dismiss all claims

     against defendants (a) the West Virginia Department of

     Health and Human Resources, Bureau of Children and

     Families, Child Protective Services (“WVDHHR-CPS”);

     (b) Melvin (“Butch”) and Betsy Hill; (c) the West Virginia

     Governor’s Office and Governor Jim Justice in his official

     capacity; (d) the Jackson County Prosecutor’s Office, Katie

     Franklin, Prosecutor, in her official capacity, and Jim

     Griesacker; (e) Jackson County Circuit Court Judge Lora

     Dyer, in her official capacity; (f) the West Virginia

     Attorney General’s Office and Attorney General Patrick

     Morrisey in his official capacity; and (g) the West

     Virginia State Police (“WVSP”); and


  3) Dismiss all claims against defendant West Virginia State

     Trooper Robert Boggs (“Trooper Boggs”), except for

     Hussell’s claims under the Fourth and Fourteenth Amendments

     of the United States Constitution.


See ECF No. 16 at 26.     Plaintiff filed timely objections to the

PF&R on February 19, 2020.      See ECF No. 19.     Defendants have

neither objected nor responded to the plaintiff’s objections.

On June 11, 2020, Trooper Boggs also filed a motion for summary

judgment, still pending before Magistrate Judge Tinsley.




                                     2
    Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 3 of 13 PageID #: 597



                                I.      Governing Law


             Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”            Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (first alteration added) (quoting 28 U.S.C. § 636(b)(1)).

Thus, the court limits its review of Hussell’s 57-page response

to the PF&R to only those portions containing discernable

objections.



                                  II.    Objections


          Petition for Writ of Habeas Corpus1


             First, Hussell proposes that the court has

jurisdiction to consider his request for habeas corpus relief

under 8 U.S.C. § 2241.       In support of this proposition, Hussell

quotes the Universal Declaration of Human Rights and other

sources unrelated to the magistrate judge’s findings.             As found

by the magistrate judge, although Hussell appears to have been



1 The magistrate judge construed Hussell’s petition document as a
hybrid petition for a writ of habeas corpus under 28 U.S.C.
§ 2241 and a complaint under 42 U.S.C. § 1983. ECF No. 16 at 2.

                                         3
  Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 4 of 13 PageID #: 598



in custody when he filed his initial petition, his request for

habeas relief is moot inasmuch as he is not presently in

custody.   See ECF No. 16 at 7–8; 28 U.S.C. § 2241(c)(3).

Indeed, the magistrate judge was unable to determine if Hussell

was ever criminally prosecuted, and if he was prosecuted,

Hussell has not demonstrated that he exhausted available state

court remedies.    Id. at 8. The magistrate judge further

concluded that “if Hussell is seeking habeas corpus relief to

return his daughter, A.H., to his custody, that request also

fails because a writ of habeas corpus under either 28 U.S.C.

§§ 2241 or 2254 is not available in child custody matters.”             Id.

Nothing in Hussell’s response shows that he is entitled to

habeas corpus relief.     Accordingly, this objection lacks merit.


        Eleventh Amendment


           Next, Hussell asserts that the Eleventh Amendment does

not bar his claims against the State of West Virginia, its

agencies, and its officers because “the freedom from torture is

guaranteed under international law” and a “peremptory norm of

international law or jus cogens.”        See ECF No. 19 at 3-4.

Hussell also asserts that “[t]he 11th amendment makes no mention

concerning citizens suing their own state.”         Id. at 6.

Hussell’s contentions ignore the magistrate judge’s well-

supported finding that “the Eleventh Amendment bars suits by



                                     4
    Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 5 of 13 PageID #: 599



private citizens against a state, or its officials, in federal

court, unless the state has specifically waived its right to

immunity.”     See ECF No. 16 at 13 (citing Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 98–99, 101 (1984)).             The

magistrate judge also found that Hussell does not raise any

claims under a statute in which Congress has clearly and

unequivocally abrogated the State’s Eleventh Amendment immunity.

Id. (citing Pennhurst, 465 U.S. at 99).           Accordingly, the PF&R

properly found that Hussell’s claims against the State of West

Virginia, and its Governor and Attorney General in their

official capacities, as well as the WVSP and WVDHHR-CPS, as

agencies of the State of West Virginia, are barred by the

Eleventh Amendment.2


          Mandamus Relief


             Third, Hussell objects to the magistrate judge’s

finding that this federal court cannot grant mandamus relief

against state officials.        See ECF No. 19 at 8.      Hussell argues

that this court no longer has jurisdiction to dismiss the

mandamus inasmuch as he filed a writ of mandamus with the United


2 Hussell separately cites “the power of equitable courts to
provide redress for illegal state action in the absence of a
common law remedy” to support his position that the State of
West Virginia should be liable as a party here. ECF No. 19 at
10-11. Inasmuch as the State of West Virginia is entitled to
immunity under the Eleventh Amendment, this objection offers no
basis for relief.

                                       5
  Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 6 of 13 PageID #: 600



States Court of Appeals for the Fourth Circuit, which was

pending at the time he filed his objections.          On March 13, 2020,

however, the Fourth Circuit denied Hussell’s petitions for a

writ of mandamus as moot because the magistrate judge had

already entered a PF&R regarding Hussell’s petition for habeas

corpus.    See ECF No. 24.    Therefore, Hussell’s objection as to

the requested mandamus relief has no merit.


          Butch and Betsy Hill


            Regarding Butch and Betsy Hill, A.H.’s maternal

grandparents, Hussell asserts that they are “parties of

interest” in this suit “because they are in the physical custody

of AH and were given the authority of such custody by the State”

during the course of the abuse and neglect proceedings.            See ECF

No. 19 at 8; ECF No. 16 at 12.       Nothing in this objection shows

that Butch and Betsy Hill are state actors suable under § 1983.

Therefore, the court agrees with the PF&R’s recommendation to

dismiss these parties.       See ECF No. 16 at 12.


          International Covenants


            With respect to the “State Defendants,” Hussell also

provides several pages of excerpts from UN General Assembly,

Basic Principles and Guidelines on the Right to a Remedy and

Reparation for Victims of Gross Violations of International



                                     6
  Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 7 of 13 PageID #: 601



Human Rights Law and Serious Violations of International

Humanitarian Law, G.A. Res. 60/147, U.N. Doc. A/RES/60/147 (Dec.

16, 2005).   See ECF No. 19 at 8-10.       Likewise, Hussell dedicates

more than 50 pages of his response excerpting various

international covenants outlawing torture and related principles

of international law.     Id. at 14–56.


           The magistrate judge found that Hussell’s allegations

do not give rise to any plausible claim under the United

Nations’ “Convention Against Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment” (“UNCAT”), the “International

Covenant on Civil and Political Rights” (“ICCPR”), or any other

international covenants cited by Hussell, including the “Inter-

American Convention to Prevent and Punish Torture,” the

“American Convention on Human Rights,” and the “Universal

Declaration of Human Rights.”       See ECF No. 16 at 23-24.       In his

objections, Hussell argues that torture is “jus cogens,” subject

to universal jurisdiction, and that “all international treaties

in which the United States enters become part of the ‘supreme

law of the land.’”     ECF No. 19 (quoting U.S. Const. art. VI, cl.

2).   Hussell does not explain further other than quoting

verbatim excerpts from an Amnesty International publication

titled, “Combating Torture and Other Ill-Treatment: A Manual for

Action.”   Id. at 15 n.12, 15–56.




                                     7
  Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 8 of 13 PageID #: 602



           The magistrate judge properly found that the treaties

and other international instruments relied upon by Hussell do

not create private rights of action because they are not self-

executing and have never been implemented by Congress.            See Sosa

v. Alvarez-Machain, 542 U.S. 692, 734-35 (2004) (noting that

Universal Declaration of Human Rights and ICCPR are not

privately enforceable in federal court because they were not

self-executing); Renkel v. United States, 456 F.3d 640, 644 (6th

Cir. 2006) (finding UNCAT does not provide private cause of

action); Dutton v. Warden, FCI Estill, 37 F. App’x 51, 53 (4th

Cir. 2002) (finding plaintiff’s “claim fails because the ICCPR

is not privately enforceable”).       Plaintiff has not offered any

support to show that the quoted provisions give rise to a

cognizable claim under § 1983.       Accordingly, the court denies

Hussell’s objections insofar as they relate to international

covenants and instruments.


        Judicial Immunity


           Hussell argues that the court should not extend

absolute judicial immunity to Judge Dyer, the Circuit Court

Judge presiding over the abuse and neglect proceedings which

resulted in the removal of A.H. from Hussell’s custody.            Hussell

argues that Judge Dyer “violated her duty to prevent torture and

to provide means of redress by failing to act on the Petitioners



                                     8
  Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 9 of 13 PageID #: 603



Writ of Habeas Corpus and can be held responsible Ultra Vires.”

ECF No. 19 at 11.


            “A judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in

excess of his authority.”      Stump v. Sparkman, 435 U.S. 349, 356

(1978).    There are only two exceptions to judicial immunity:

(1) “a judge is not immune from liability for nonjudicial

actions, i.e., actions not taken in the judge’s judicial

capacity”; and (2) “a judge is not immune for actions, though

judicial in nature, taken in the complete absence of all

jurisdiction.” Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (per

curiam).


            The magistrate judge found that absolute judicial

immunity applies inasmuch as Hussell’s claims against Judge Dyer

all “arise out of her conduct during the course of Hussell’s

court proceedings.”     See ECF No. 16 at 15.      Hussell does not

dispute this finding.     Thus, insofar as Hussell raises

objections regarding “ultra vires” action, these arguments lack

merit.


          Federal Constitutional Claims Against Trooper Boggs


            Regarding the Fifth Amendment claim that his Miranda

rights were violated by Trooper Boggs, Hussell argues that he



                                     9
 Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 10 of 13 PageID #: 604



clearly invoked his right to remain silent, his right to an

attorney, and his right against self-incrimination.          ECF No. 19

at 12.   However, whether Hussell invoked his Miranda rights was

not at issue in the PF&R.


          The magistrate judge applied Chavez v. Martinez, 538

U.S. 760 (2003) to find that “absent use at a criminal trial, a

compelled custodial statement does not violate the Fifth

Amendment’s right against self-incrimination, and will not serve

as a basis for liability under § 1983.”        ECF No. 16 at 22;

Chavez, 538 U.S. at 766 (Thomas, J., plurality opinion) (“We

fail to see how, based on the text of the Fifth Amendment,

Martinez can allege a violation of this right, since Martinez

was never prosecuted for a crime, let alone compelled to be a

witness against himself in a criminal case.”).          The magistrate

judge also relied on Fourth Circuit precedent that “the right

against self-incrimination is a trial right aimed at protecting

the accused from the indignity of being compelled to give

testimony against himself.”      United States v. Sweets, 526 F.3d

122, 129 (4th Cir. 2007) (emphasis in original); see also Renda

v. King, 347 F.3d 550, 552 (3d Cir. 2003) (“[A] plaintiff may

not base a § 1983 claim on the mere fact that the police

questioned her in custody without providing Miranda warnings




                                    10
 Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 11 of 13 PageID #: 605



when there is no claim that the plaintiff's answers were used

against her at trial.”).


          Hussell does not allege that his statements were ever

used against him in a criminal trial or any other criminal

proceeding.   The abuse and neglect proceeding at issue in this

case is not a criminal proceeding.       Moreover, Hussell does not

even address this issue in his objections.         Accordingly, the

court finds that the PF&R properly concluded that Hussell’s

claims that his rights under the Fifth Amendment and Miranda

were violated must be dismissed.


          Finally, Hussell maintains that he should be afforded

the opportunity to further develop his Eighth Amendment claim.

The magistrate judge concluded that Eighth Amendment protections

only apply in the context of a sentenced prisoner, and therefore

have no application here.     In his objections, Hussell outlines

the history and rationale underlying the Eighth Amendment and

the protections against cruel and unusual punishment.           Yet,

Hussell does not offer any explanation for how the Eighth

Amendment would apply outside the context of a sentenced

prisoner nor does he address the PF&R’s conclusion on this

issue.   Therefore, this objection must be denied.




                                    11
Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 12 of 13 PageID #: 606



                              III. Conclusion


         The court, accordingly, ORDERS that:


1. Plaintiff’s objections to the PF&R be, and they hereby are,

   overruled.


2. The magistrate judge’s PF&R entered February 14, 2020 be,

   and it hereby is, adopted and incorporated in full.


3. Hussell’s Petition for a Writ of Habeas Corpus be, and it

   hereby is, dismissed under Rule 12(h)(3) of the Federal

   Rules of Civil Procedure, for lack of jurisdiction.


4. All claims against defendants (a) WVDHHR-CPS; (b) Butch and

   Betsy Hill; (c) the West Virginia Governor’s Office and

   Governor Jim Justice in his official capacity; (d) the

   Jackson County Prosecutor’s Office, Katie Franklin,

   Prosecutor, in her official capacity, and Jim Griesacker;

   (e) Judge Dyer, in her official capacity; (f) the West

   Virginia Attorney General’s Office and Attorney General

   Patrick Morrisey in his official capacity; and (g) WVSP be,

   and they hereby are, dismissed pursuant to 28 U.S.C.

   §§ 1915(e)(2)(B).




                                   12
 Case 2:19-cv-00101 Document 37 Filed 07/22/20 Page 13 of 13 PageID #: 607



  5. All claims against Trooper Boggs, except for Hussell’s

     claims under the Fourth and Fourteenth Amendments, be, and

     they hereby are, dismissed.


  6. This case be, and hereby is, again referred to United

     States Magistrate Judge Dwane L. Tinsley for additional

     proceedings.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the United States Magistrate Judge.


                                         ENTER: July 22, 2020




                                    13
